PER CURIAM:
Bart D. Cezar appeals the district court’s order dismissing his civil complaint alleging a violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order, which is modified to reflect that Appellee’s motion to dismiss was converted into a motion for summary judgment. See Cezar v. Smith, No. 1:04-cv-03966-JFM (D.Md. Jan. 25, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED.